DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest an ergodic relay coupled optically to a light source configured to produce a light pulse and further coupled acoustically to at least one transducer device, wherein the ergodic relay is further configured to couple acoustically and optically to an object to be imaged.
With regards to claim 14, the prior art of record fails to teach and/or suggest a method of imaging a field of view within an object using a photoacoustic imaging system, the method comprising, in combination with the other recited steps, providing photoacoustic imaging system comprising an ergodic relay coupled optically to a light source at a light input face and further coupled acoustically to at least one transducer device; acoustically and optically coupling an object to be imaged to a light output face of the ergodic relay; and directing each of the plurality of PA signals to the at least one transducer device via the ergodic relay, wherein each of the plurality of PA signals is detected at the least one transducer device after one of a plurality of corresponding delays after producing the diffuse light pulse, each delay corresponding to one of the plurality of positions at which one of the plurality of PA signals is produced.
While the use of prisms for irradiating the specimen with excitation light is known in the art of photoacoustic imaging, the use of an ergodic relay which passes both the excitation light to the specimen and the acoustic signals (with a built-in delay) to the transducer device is not taught by the prior art of record. The closest art is Applicant cited FUKUSHIMA et al. (US 2015/0316510 A1) which combines an objective lens that irradiates a specimen with excitation light with an acoustic lens that converts a wavefront of a photoacoustic wave generated by the specimen (see Fig. 1). However, the delays in FUKUSHIMA et al. are electronically produced, not within the acoustic lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855